DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 6-14, filed September 20, 2022, with respect to claims 21-24, 26-33, and 35-41 have been fully considered and are persuasive.  The rejection of claims 21-24, 26-33, and 35-41 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer program, per se, is not a process, machine, manufacture, or composition of matter as required by 35 U.S.C. 101.

Allowable Subject Matter
Claims 21-24, 26-33, 35-39, and 41 are allowed. The amended claims are directed towards a creating an electronic program guide for displaying a graphical timeline of selected contents determined by first and second selections. This timeline is co-located in the same portion of a display as the second selection option, which is specifically for selecting a content type classification according to metadata obtained from EPG data. The prior art generally teaches it was known at the time of effective filing to filter content according to ‘type’ selections or filters. See for example Vaisler et al. (2018/0067946, fig. 1) who teaches filtering program guide selections by type or category. However, the specific arrangement of elements claimed by applicant, specifically regarding the use of a time line graphical element relative to two other selectable portions does not appear to be taught or reasonably suggested by the prior art at the time of effective filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421